DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Claims 1-3, 5, 8, 12, and 13 appear to be supported by the priority documents detailed in [0001] of the instant specification such that they are afforded the earliest priority date of June 10, 2013.
Claim 9 is supported by the instant disclosure and the disclosure of the parent application, US App No. 14/190,460 such that it is afforded a priority date of February 26, 2014. 
Claim Status
	Claims 1 and 5 are amended. Claim 4 is cancelled. Claims 1-3 and 5-13 are pending. Claims 6, 7, 10, and 11 are withdrawn. Claim 1-3, 5, 8, 9, 12, and 13 are under examination.
Withdrawn Title Objection
The objection to the title is withdrawn due to amendment.
Withdrawn Claim Objections
The following claim objections are withdrawn due to claim 1 line 9 amendment:
Claim 1 line 6 and claim 3 line 2 “2δ”.
Claim 1 lines 5-6 “a diameter of each of a plurality of particles of the first powder is at least equal to 2δ”. 
Claim 3 lines 2-3 “2δ for the respective particle of the second powder is less than a diameter of the respective particle of the second powder”. 
Claim Rejections - 35 USC § 112
The following 112(a) enablement rejection is withdrawn due to amendment:
Claim 9 lines 1-2 “the first material is a metal and the second material is carbon fiber”.
The following 112(d) rejection is withdrawn due to claim 4 cancellation:
Claim 4 lines 2-3 “determining the frequency of the alternating magnetic field is based on a dimension of the particles within the first powder”.
Response to Arguments 
DeVolk in view of Popovic, Agrawal, and Barrera
Applicant’s arguments, see pages 7-8, filed January 26, 2021, with respect to DeVolk have been fully considered and are persuasive.  The rejection of DeVolk in view of Popovic, Agrawal, and Barrera has been withdrawn. 
	The applicant persuasively argues that DeVolk teaches particles which are larger heat up faster and melt away on their surface first with the finer particles acting as a mortar (8:28-39) such that the surface heated particles are smaller (i.e. not at least the same size) and the particles that are bulk heated are larger.
New Grounds
	In light of claim amendment and upon further consideration a new grounds of rejection is made over Cretegny in view of Popovic and Agrawal.
Claim Interpretation
Claim 1 is being interpreted as inherently limiting the first powder to be a metal to satisfy the limitation in lines 3-18 of applying an alternating magnetic field to induce eddy currents in the first powder to bulk heat and change at least a portion of the first powder to liquid. In the instant specification [0036] teaches that “δ” is specific to the heating of metallic particles. The working examples in the instant specification are directed to mixtures with first powders that are only metallic ([0062]-[0074] and Tables 1-4). Finally, Popovic (Popovic, Zoya; Popovic, Branko. (1999), Chapter 20, “The Skin Effect”, Introductory Electromagnetics, Prentice-Hall.) teaches that using an alternating 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8, 9, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lines 4-5 “bulk heating of at least a selection of particles of the first powder” fails to comply with the written description requirement. The embodiment of claim 1 appears to be supported by Figs. 4b and 5b of the instant specification, which are described in [0046] and [0051]. The instant specification recites selective heating of the first material, where the selective part refers to the fact that only the first material 14, 22 is heated by the applied oscillating magnetic field and not the second material 16, 24. There does not appear to be support for only bulk heating of at least a selection of particles of the first powder as instantly claimed.
Claim 1 lines 14-15 “surface heat at least a selection of particles of the second powder” fails to comply with the written description requirement. The embodiment of claim 1 appears to be supported by Figs. 4b and 5b of the instant specification, which are described in [0046] and [0051]. The instant specification recites surface heating by conduction and convection heating of the second particles 16, 24, and is silent to only at least a selection of the second powder particles surface heating. There does not appear to be support for only surface heating at least a selection of particles of the second powder as instantly claimed.
Claim 1 lines 15-16 “a diameter of each of a plurality of particles of the second powder is more than 2delta” fails to comply with the written description requirement. Claim 1 lines 8-9 defines delta as “a skin depth of a respective particle of the first powder”. While the instant specification talks about skin depth with respect to a given particle (Figs. 2a-2d), there does not appear to be support in the instant specification for defining the diameter of the second powder with respect to the skin depth of the first powder.
Claim 3 line 2 “surface heating of each particle of the second powder occurs when 2delta for the respective particle of the second powder is less than a diameter of the respective particle of the second powder” renders the claim indefinite. Claim1 lines 8-9 defines delta as “a skin depth of a respective particle of the first powder”. The instant specification recites that the skin depth of a particle is dependent on that particle, such as in Figs. 2a-2d, and not dependent upon another particle. There does not appear to be support for surface of the second powder being defined with respect to a skin depth of the first powder. 
Claim 9 line 2 “the second material is carbon fiber” fails to comply with the written description requirement. Claim 9 depends from claim 1, which limits in lines 15-17 the diameter and size of the second powder particles. Carbon fiber has a long, thin, cylindrical shape. There does not appear to be support in the instant specification for limiting the diameter of the carbon fiber or the size of the carbon fiber relative to a first metal material.
Claims 2, 5, 8, 12, and 13 are rejected as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 8, 9, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 22-24 “outer regions of the particles of the second powder sinter with material of the particles of the first powder while inner regions of the particles of the second powder remain solid” renders the claim indefinite. A sintering process causes formation of a coherent mass by heating without melting. In order for the outer regions of the second powder to sinter they are heated without melting such that it appears they remain solid. It is unclear how the inner regions of the particles remain solid is different from the outer regions sintering, where they would also be expected to remain solid. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring the second powder particles to sinter while remaining solid, including the inner region.
Claim 3 line 2 “2delta” renders the claim indefinite. Claim 1 lines 7-8 define delta as skin depth of a first powder. It is unclear how the skin depth of a first powder determines the diameter that results in surface heating of the second powder. Skin depth appears to be a particle size and composition specific parameter, such that skin depth of a particle of a specific size and composition can be different from that of a particle with a different size and/or composition. For the purpose of examination claim 3 will be given the broadest reasonable interpretation of 2delta referring to the skin depth of the second powder.
Claim 9 line 2 “the second material is carbon fiber” renders the claim indefinite. Claim 9 depends from claim 1, which recites in lines 15-17 “a diameter of each of a plurality of particles of the second powder is more than 2delta, wherein the particles that are surface heated are at least the same size as the particles that are bulk heated”. It is unclear if the diameter in this first limitation is referring to the diameter of the long, thin cylindrically shaped carbon fiber. It is also unclear what dimension is considered to be the size of the carbon fiber such that it satisfies the limitation of being at least the same as the particles of the metal. For example, it would require the carbon fiber to be at least as big as the bulk heated particles in all dimensions.  
Claims 2, 5, 8, 12, and 13 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cretegny (US 2008/0145566) in view of Popovic (Popovic, Zoya; Popovic, Branko (1999) Chapter 20, “The Skin Effect”, Introductory Electromagnetics, Prentice-Hall.) and Agrawal (Agrawal. “Microwave sintering of ceramics, composites and metal powders. Sintering of advanced materials. Woodhead Publishing. 2010. Pages 222-248.).
Regarding claim 1, Cretegny teaches a process of build-up of a component surface ([0001], [0008]) comprising depositing a paste with powder particles ([0006]) that contain particles of different sizes and/or composition (i.e. providing a first layer of a mixture of a first and second powders) for the purpose of tailoring coupling of the powder with the microwave radiation, for example, to promote and/or limit melting of the powder (i.e. wherein exposure to the magnetic field changes the phase of at least a portion of the first powder to liquid by bulk heating the particles of the first powder), where in a particular example one or more materials are contained that are highly susceptible to microwave radiation and, in powder form, will preferentially couple with the microwave radiation ([0021]) where at least some of the powder particles must be sufficiently small to be highly susceptible to microwave radiation for preferential coupling to significantly enhance selective heating and at least partial melting of the particles by microwave radiation where coupling of the particles  with microwave radiation is generally the result of the particles being sufficiently conductive to generate eddy currents induced by the magnetic field of the microwave radiation and/or possessing a level of electrical resistivity capable of generating joule heating from the eddy currents and it is optimum at a distinct particle size such that particle sizes above (i.e. a diameter of each of a plurality of the second powder is more than 2delta, wherein the particles that are surface heated are at least the same size as the particles that are bulk heated) or below the optimum particle size will not couple as well with microwave radiation (i.e. determining a frequency of a magnetic field to induce eddy currents sufficient to bulk heat only the first powder and bulk heating of at least a selection of particles of the first powder occurs based on a diameter of each of a plurality of particles of the first powder)  ([0016]) where surface melting of the substrate results from heat transfer by thermal conduction from the particles to the substrate ([0007]) and the applied microwave radiation can be in a multi-mode cavity by applying a microwave frequency (i.e. an alternating magnetic field) ([0019]) causing sintering of the coating ([0020]).
Cretegny teaches limiting melting of the powder by controlling the particle size ([0021]) and that surface melting of the substrate, which does not couple with the microwave radiation, results from thermal conduction ([0007]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Cretegny to surface heat the particles of the second powder that has particle sizes above the optimum particle size because it is known that thermal conduction from the particles that melt causes melting of neighboring materials, such as the substrate ([0007]).
Cretegny teaches applying microwave energy to heat powder particles ([0007]) where the size of powder particles determines susceptibility to microwave radiation ([0016]) and different sizes of particles can be contained to tailor coupling of the powder with the microwave radiation, for example, to promote and/or limit melting of the powder ([0021]) (i.e. the frequency applied is based on the diameter or the particles).
Cretegny is silent to determining a frequency by f=(4ρ/πµd2).
Popovic teaches a time-varying current has a tendency to concentrate near the surface of conductors (i.e. the skin effect) (Section 20.1 paragraph 2) where the intensity of the current density vector of all the field vectors decreases exponentially with distance from the boundary surface (Section 20.2 paragraph 2) and the skin depth is equal to the sqrt(2/ωµσ) (Section 20.2 paragraph 5). ω (angular frequency) is equivalent to 2πf. σ (conduction) is equivalent to 1/ρ (resistivity). Substituting these equivalents and solving for frequency gives the following equation: f=(2ρ/πµ δ2). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Cretegny to determine the applied frequency by (2ρ/πδ2µ) because this is the known equation used to determine the frequency to concentrate the current near the surface of a conductor where the intensity of the current density decreases exponentially with distance (Popovic Section 20.1 paragraph 1, Section 20.2 paragraphs 2 and 5) and the frequency applied by Cretegny is based on the particle size (Cretegny [0007], [0016], [0021]).
With respect to the claim limitation of a diameter of each of a plurality of particles of the first powder being at least equal to 2δ, Cretegny in view of Popovic teaches applying frequency according to the particle size distribution to melt particles of an optimum particle size (Cretegny [0007], [0016], [0021]) where the applied frequency is related to the skin depth (i.e. δ, where current concentrates near the surface of a conductor) (Popovic Section 20.1 paragraph 2 and section 20.2 paragraphs 2 and 5). Agrawal teaches that heating using an applied frequency causes metallic powders to easily heat due to complete penetration of the microwave field inside the particle, allowing for absorption and conversion into heat associated with the thermal conductivity causing the powder to heat simultaneously and rapidly (Agrawal 243:7-20).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Cretegny in view of Popovic for the applied frequency to melt the particles (Cretegny [0007], [0016], [0021]) where the particles have a diameter larger than the skin depth to allow for complete penetration of the applied energy frequency inside the particles, resulting in absorption and conversion to heat to cause simultaneous and rapid heating (Agrawal 243:7-20). If the diameter of the particles are smaller, then the current would not concentrate (Popovic Section 20.1 paragraph 2 and Section 20.2 paragraphs 2 and 5) to cause the required particle melting (Cretegny [0007], [0016], [0021]). The particles being larger than the skin depth overlaps with the instantly claimed range of a diameter of a plurality of particles of the first powder being at least equal to 2δ. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Alternatively, the limitation of bulk heating of particles of the first powder occurring when a diameter of each of a plurality of particles of the first powder is at least equal to 2δ for the respective particle of the first powder, wherein f = (4ρ)/(πµd2) has been considered. It is related to the teaching of applying the magnetic frequency (i.e. electromagnetic heating) based on the particle dimensions, which is taught in Cretegny ([0007], [0016], [0021]). Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05(II)(A).
Cretegny is silent to applying the alternate magnetic field using a flux concentrator.
Barrera teaches heating a mixture of powders ([0026] and [0036]) by placing an electrically conductive material inside an electromagnetic field generating eddy currents in the material to generate heat where the heating is concentrated (i.e. applying the alternating magnetic field using a flux concentrator) ([0027]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Cretegny to concentrate the applied electromagnetic energy (i.e. use a flux concentrator) because it melts the metals in a few seconds (i.e. a shorter amount of time) (Barrera [0027]) and it provides rapid heating and cooling conditions and short transient times (Barrera [0035]).
Regarding claim 2, Cretegny teaches the powder particles are sufficiently small to be significantly more susceptible to absorbing microwave energy than the substrate (i.e. bulk material0 ([0007]), particle sizes above the optimum particle size will not couple well with microwave radiation ([0016]) and limit melting of the powder ([0021]) (i.e. when two or more particles combine to form a consolidated material the size de-couples the magnetic field from the consolidated material). 
Regarding claim 3, Cretegny teaches powder particles that are selectively heated by microwave radiation must be sufficiently small and an optimum particle size for a given frequency to couple with the microwave radiation were particle sizes above and below the optimum particle size do not combine well with microwave radiation ([0016]), the coupling of the powder with the microwave radiation to promote and/or limit melting of the powder is tailored by the particle size and/or composition ([0021]), and the degree of melting determines the final state of the applied layer ([0020]). 
Regarding claim 5, Cretegny teaches variations in properties can be obtained by forming the powder to contain particles of different sizes for the purpose of tailoring coupling of the powder with the microwave radiation to promote and/or limit melting of the powder ([0021]) where particle sizes above or below the optimum particle size will not couple as well with microwave radiation ([0016]). 
Regarding claim 8, Cretegny teaches variations in properties can be obtained by forming the powder to contain particles of different compositions to tailor coupling of the powder with the microwave radiation to promote and/or limit melting of the powder ([0021]).
Regarding claim 9, Cretegny teaches potentially high-susceptibility materials ([0014]) for use include Co, Fe, Zn, Ti (i.e. metals) and carbon (e.g. carbon nano-tubes) (i.e. carbon fiber) ([0021]).
Regarding claim 12, Cretegny teaches forming a coating by build-up of component surfaces ([0001], [0008], [0020]). 
Regarding claim 13, Cretegny teaches interrupting the microwave radiation to allow the at least partially molten layer to form and solidify to form the coating ([0006]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cretegny (US 2008/0145566) in view of Popovic (Popovic, Zoya; Popovic, Branko (1999) Chapter 20, “The Skin Effect”, Introductory Electromagnetics, Prentice-Hall.) and Agrawal (Agrawal. “Microwave sintering of ceramics, composites and metal powders. Sintering of advanced materials. Woodhead Publishing. 2010. Pages 222-248.) as applied to claim 1 above, and further in view of Giller (US 2007/0241482).
In the event it is determined that the build-up process (Cretegny [0001], [0008], [0020]) does not read on applying a second layer of powder material over the first layer of powder material and applying magnetic field to the second layer, then the below rejection in view of Giller is applied.  
Regarding claim 12, Cretegny teaches a build-up process ([0001], [0008], [0020]), but is silent to the details of this process, including applying a second layer over the first layer of powder. 
Giller teaches a method for producing three-dimensional objects ([0002], [0013]) using electromagnetic induction to melt particulate material and fuse the particulate material to another layer using a layer-by-layer approach ([0014]-[0017], [0035], [0036], [0056]-[0058], and [0073]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Cretegny to use the three-dimensional object building process of Giller to allow for rapid production of prototypes and production of three-dimensional objects using a simple, low-cost apparatus that is substantially unsusceptible to failure (Giller [0003] and [0011]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                  

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735